— Order reversed and report as amended in accordance with memorandum accepted and filed as a public record. Memorandum: The District Attorney of Oneida County appeals from an order of County Court which sealed a report filed by the May 1979 Grand Jury. The Grand Jury conducted an investigation into the affairs of the New Hartford Town Police Department and, as a result of its inquiry made a recommendation of specific disciplinary action. The authority of the Grand Jury is derived from CPL 190.85 (subd 1, par [a]) which authorizes the Grand Jury to submit a report to the court “as the basis for a recommendation of removal or disciplinary action”. “‘Recommendation’ as used in the statutory provision here in question, constitutes the necessary predicate conclusion for the authority granted to file such a report and no more, as opposed to the grant of any authority to make a specific disciplinary recommendation” (Matter of Roe, 46 AD2d 723). Recommendation of a specific disciplinary measure is not authorized and the court may accept only those recommendations which basically track the statute. The paragraph constituting the recommendation is therefore amended to read as follows: “Based upon the foregoing findings and upon all the credible and legally admissible evidence, the Grand Jury recommends that Chief Douglas Bowman be subject to removal from office or such disciplinary action as prescribed by law for his conduct in connection with the subject matter of the report” (see Matter of Roe, supra). As amended, the report of the May-June 1979 Grand Jury should be accepted and filed as a public record (CPL 190.85, subd 2). All concur, Cardamone, J., not participating. (Appeal from order of Oneida County Court — Grand Jury report.) Present — Dillon, P.J., Cardamone, Doerr, Denman and Moule, JJ.